



Exhibit 10.1
AMENDMENT NO. 2
TO
SECOND AMENDED AND RESTATED ADVISORY AGREEMENT
OF
RW HOLDINGS NNN REIT, INC.
This Amendment No. 2 (“Amendment”) to the Second Amended and Restated Advisory
Agreement, effective as of August 11, 2017 (the “Agreement”) between and among
RW Holdings NNN REIT, Inc. (the “NNN”), Rich Uncles NNN REIT Operator, LLC (the
“Advisor”) and BrixInvest, LLC (the “Sponsor”), is hereby entered into as of
this 9th day of August, 2019 (the “Effective Date”).
RECITALS
WHEREAS, the Agreement is currently scheduled to expire on August 11, 2019;
WHEREAS, the Board of Directors of NNN, including its Independent Directors have
approved the renewal of the Agreement until December 31, 2019, subject to the
execution and delivery of this Amendment which provides for eliminating the
Subordinated Participation Fee (as such term is defined in the Agreement
pre-Amendment); and
WHEREAS, the execution and delivery of this Amendment has been duly authorized
by each of the Board of Directors of NNN, the Sole Manager and Member of the
Advisor and the Board of Managers of the Sponsor which have consented to the
Amendment and authorized the execution and delivery of this Consent by the
Manager.
AMENDMENT
The Agreement is hereby amended as follows:
1. Section 9. (g) Subordinated Participation Fee is hereby deleted from the
Agreement together with any and all references to “Subordinated Participation
Fee” appearing elsewhere in the Agreement.
IN WITNESS WHEREOF, the undersigned have executed this Amendment effective as of
the Effective Date.
NNN:
RW Holdings NNN REIT, Inc.
By /s/ RAYMOND J. PACINI
      Raymond J. Pacini
      Chief Financial Officer


ADVISOR:
Rich Uncles NNN REIT Operator, LLC
By BrixInvest, LLC, its Sole Manager and Member
By /s/ AARON S. HALFACRE
     Aaron S. Halfacre
     Manager
SPONSOR:
BrixInvest, LLC
By /s/ AARON S. HALFACRE
Aaron S. Halfacre
     Manager








